Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.         A request for continued examination under 37 CFR 1.114, including the fee 

set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since 

this application is eligible for continued examination under 37 CFR 1.114, and the 

fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 

Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's 

submission filed on 03/09/2021. 

Drawings
2.           The drawings are objected to under 37 CFR 1.83(a) because they fail to show input device to input to a saw controller, a controller, a microprocessor, other variables identified to the controller; a device or controller and a program that sets the deceleration rate, and a device or controller and a program that identifies a desired maximum first saw plunge speed and a desired maximum second saw plunge speed of the saw, as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 



             Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet 


Claim Objections
4.          Claim 1 is objected to because of the following informalities:  in claim 1, “a first plunge speed, and a second plunge speed” should be –a first plunge speed of the saw, and a second plunge speed of the saw--. Regarding claim 1, “the starting point” should be –the cut starting point-- and “the ending point” should be --the cut ending point--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.        Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 1, “inputting to a saw controller comprising a microprocessor one or more of a core offset value, a first cut starting point, a second cut starting point, a throughput rate of the saw, a first plunge speed, a second plunge speed, or other variables identified to the controller to calculate one or more of the core offset value, the cut starting point, the cut ending point, the throughput rate of the saw, the first plunge speed, or the second plunge speed” introduce new matter. The original disclosure does not specifies a device to input the values, rate, and speed as set forth above. The original disclosure does not disclose how these values are gathered and how they are inputted in to a controller. The original disclosure mere discloses, 
“controller communicatively coupled to the saw through the output.  The controller may be programmed to identify or determine a core offset value for a cut, the cut having a starting point and an ending point and the controller may identify or determine a throughput rate and a first plunge speed for the saw.  The controller may also be configured to identify or determine a second plunge speed based on at least one of the throughput rate, the core offset value, and the first plunge speed.  As used herein values that are uploaded to the controller are "identified" by the controller and values that are determined are calculated based upon other variables that are identified to the controller.” See paragraph 0005 of the publication. 
          However, the disclosure does not disclose how these values are inputted to the controller. Does a user input those values to the controller? If so, how they are inputted by the user into the controller. Are these values are inputted to the controller by signals from sensors and other devices? If so, the disclosure does not discloses any sensors or devices that determines a core offset value, a first cut starting pint, a second cut starting point, a throughput rate of the saw, a first plunge speed, and a second plunge speed. It is not clear, how the values, rates and the speeds mentioned above are collected and inputted to the controller. The invention appears to be about a controller that is not even shown. A controller that performs and determines various aspects of the workpiece and the saw itself. However, it has not been disclosed clearly what are the devices that are adding the controller to determine those values, rates, and speeds set forth in the claim. Claim one also now recites, “other variables identified to the controller to calculate one or more of the core offset value, the first cut starting pint, the second cut starting point, the throughput rate of the saw, the first plunge speed, and the second plunge speed.”

              Regarding claim 3, the specification does not disclose how the controller determines a deceleration rate. It is not clear with assist of which device the controller determines deceleration rate. 
             Regarding claim 6, the specification does not disclose how a desired maximum first saw plunge speed and a desired maximum second saw plunge speed are identified. The disclosure fails to disclose any devices including sensors, detection devices, and measurement devices that are in communication with the controller to input the controller with data and information in order for the controller to perform all the steps set forth in the claims.

7.        Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
              Regarding claim 1, “the saw” lacks antecedent basis. It should be noted that the claim does not require the step of providing a saw or a saw machine at all. However, claim 1 requires all the steps performed by the saw.  
              Regarding claim 1, “inputting to a saw controller comprising a microprocessor one or more of a core offset value, a first cut starting point, a second cut starting point, a throughput rate of the saw, a first plunge speed, a second 
             A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites a broad recitations of “inputting to a saw controller comprising a microprocessor one or more of a core offset value, a first cut starting point, a second cut starting point, a throughput rate of the saw, a first plunge speed, a second plunge speed, or other variables identified to the controller to calculate one or more of the core offset value, the cut starting point, the cut ending point, the throughput rate of the saw, the first plunge speed, or the second plunge speed.” However, claim 
           Regarding claim 6, it is not clear how a desired maximum first saw plunge speed and a desired maximum second saw plunge speed are identified. A particular program that does determine the values set forth in the claims have not been identified in the claims. The claims do not specify any device that sets, identifies, determines, or performs any of the steps set in the claims. 

Claim Rejections - 35 USC § 103
      8.        The following is a quotation of 35 U.S.C. 103(a) which forms the basis for   
       all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


9.       Claim 1-7, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Cooper (2011/0162499) in view of Moody (5,453,070) or Schutz (5,271,137),and in further view of Taguchi (4,620,465) or Smith (2002/0007711) or Wilson (7,178,436) or Virvalo et al. (2003/0097917 A1), hereinafter Virvalo. Regarding claim 1, as best understood, Cooper teaches a method for cutting a rolled paper product (Fig. 16), the method comprising: a saw (which could be a circular saw; paragraph 0010 and Fig.1); the method comprising inputting to a saw controller (PLC) comprising a microprocessor (paragraph 0105, lines 10-12) one or more of a core offset value of the rolled paper (by measuring the depth of the cut, detailed rolled specification; paragraph 0065) , a first cut starting point (measuring the depth of the cut and developing the cutting path inherently includes the first cut starting point and the second cut starting point) , a second cut starting point, a throughput rate of the saw (the speed of the saw traveling along the face of the roll; paragraph 0065), a first plunge speed, a second plunge speed, or other variables identified to the controller to calculate one or more of the core offset value, the cut starting point, the cut ending point, the throughput rate of the saw, the first plunge speed, or the second plunge speed. See Figs. 1-33C in Cooper. 
It could be argued that Cooper does not explicitly teach that the rolled paper product is a coreless rolled paper product; the step of cutting the workpiece from the starting point to the core offset value; and changing the first plunge speed of the saw to the second plunge speed of the saw when the saw reaches the at least one core offset value; and cutting the coreless roll from the offset value to the ending point at the second plunge speed. 
           However, Moody teaches cutting machine including a saw 12 for cutting a coreless rolled of paper product 20. See Figs. 1-7 in Moody. Schutz also teaches cutting machine including a saw 20 for cutting a coreless rolled of paper product 14. It would have been obvious to a person of ordinary skill in the art to provide Coopers’ paper rolled cutting apparatus with the coreless rolled of paper product, as taught by Moody or Schutz, in order to cut also a coreless  rolled of paper product since Cooper’s apparatus configured to cut all types and sizes of rolled paper products.
            Taguchi also teaches the steps of setting a plunge speed for a saw to a first speed (the initial speed that is also inputted by the controller); cutting the workpiece from the starting point to the core offset value (or the point that the plunge speed changes due to a change in rotation of the blade); changing the plunge speed to a second speed (as the rotational speed of the blade changes, the plunge speed changes to a second plunge speed) when the saw reaches the at least one core offset value; and cutting the coreless roll from the offset value to the ending point at 
            Regarding claims 2-7, as best understood, Cooper, as modified above, teaches all the steps set forth in those claims. 

10.       Claim 1-7, as best understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Murray (2002/0069937) in view of Moody or Schutz and in further view of Taguchi or Smith or Wilson or Virvalo. Regarding claim 1, as best understood, Murray teaches a method for cutting a cylindrical workpirce, the method comprising: inputting to a saw controller (not shown but controls all the operation of the saw and is assisted by sensors, encoders and detectors;  paragraph 0037) comprising inherently a microprocessor (the controller as a computer central processing unit or programmable logic controller inherently has a microprocessor; paragraph 0050, lines 13-15) one or more of a core offset value (by measuring the diameter of the worpiece to increase the throughput of the system; paragraph 0039), a first cut starting point, a second cut starting point, a throughput rate of the saw 128 (paragraph 0039), a first plunge speed, a second plunge speed, or other variables identified to the controller to calculate one or more of the core offset value, the cut starting point, the cut ending point, the throughput rate of the saw, the first plunge speed, or the second plunge speed. See Fig. 15 in Murray. 

           However, Moody teaches cutting machine including a saw 12 for cutting a coreless rolled of paper product 20. See Figs. 1-7 in Moody. Schutz also teaches cutting machine including a saw 20 for cutting a coreless rolled of paper product 14. It would have been obvious to a person of ordinary skill in the art to provide Murray’s apparatus with the coreless rolled of paper product, as taught by Moody or Schutz, in order to cut also rolled of paper product with the saw apparatus since Murray’s circular saw cuts cylindrical materials such as wood logs and could be used to cut softer material such as logs of paper.  
            Taguchi also teaches the steps of setting a plunge speed for a saw to a first speed (the initial speed that is also inputted by the controller); cutting the workpiece from the starting point to the core offset value (or the point that the plunge speed changes due to a change in rotation of the blade); changing the plunge speed to a second speed (as the rotational speed of the blade changes, the plunge speed changes to a second plunge speed) when the saw reaches the at least one core offset value; and cutting the coreless roll from the offset value to the ending point at the second plunge speed. See Figs. 1-3 and col. 4, lines 26-54 in Taguchi. Smith also teaches the steps of setting a plunge speed (as an initial speed or feed rate of the saw) for a saw to a first speed; cutting the workpiece from the starting point to the core offset value (or the first section of the measured workpiece diameter); changing the plunge speed to a second speed (defined as a second feed rate 


Response to Arguments
11.          Applicant’s argument that Figs. 1-2 both clearly include a control panel for interaction with the saw controller is not persuasive. First, prior art Figs. 1-2 do not show a controller. Otherwise, applicant is admitting that Figs. 1-2 of the prior art teaches the controller set forth in the claims. Second, Figs. 1-2 of the prior art appears to show a small control panel used in a simple operation of the machine with switches such as an on and off switch. The prior art Figs. 1-2 does not address the deficiency of the drawings for not showing all the parts set forth in claims and in understanding of the invention. In fact, the drawing do not show a controller and a microprocessor at all.
             Applicant has stated that amended claims addresses the issues under 35 U.S.C 112, first and second paragraphs. However, as stated above, the amended claims have not address the deficiency of the disclosure.    
            Applicant’s argument that Applicant’s argument that Murray, Smith and Taguchi do not teach the steps as set forth in the claims is not persuasive. Applicant also states that the Murray, Smith and Taguchi do not teach cutting of a coreless paper roll is not persuasive. It appears that applicant argues the references individually, one cannot show non obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 
           Applicant’s argument that Taguchi teaches a variable blade and plunge speed to accommodate the sawing of different materials is not persuasive. Applicant also states that the Tgauchi does not teach the variable saw plunge speeds to improve the cutting of the paper product and the structure of the product.  First, Tagachi teaches the concept of changing the plunge speed of the saw during the cutting of the workpiece. In this case, if the workpiece is a coreless paper roll, the plunge speed also is changed during cutting. Second, as applicant teaches the steps 
An operator of the saw naturally increase the plunge speed form an initial speed to a second plunge speed, if there is less resistance from the cutting the material that is being cut against the blade or saw blade.

Conclusion
12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-45014501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
March 10, 2021